



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Freeland, 2017 ONCA 137

DATE: 20170215

DOCKET: C62045

Doherty, Laskin and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Matthew Freeland

Appellant

Eve Thériault, for the appellant

Kevin Rawluk, for the respondent

Heard:  February 14, 2017

On appeal from the conviction entered by Justice A.G.
    Letourneau of the Ontario Court of Justice, dated March 30, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues that the verdict was unreasonable.  We cannot
    agree.  The victim testified that he knew the appellant and recognized his
    voice.  He also recognized a can of bear mace wielded by the robber as having
    been in the appellants possession on a previous occasion.  The victim also
    recognized the appellant when he pulled his assailants mask off during a
    struggle.

[2]

Apart from the victims evidence, there was other evidence that the
    robbers first name was Matt.  All of this evidence provided a basis upon
    which a reasonable trier of fact could convict.  The appellant did not testify.

[3]

The appellant also argues that the reasons were insufficient.  We cannot
    agree.  The reasons demonstrate a firm grasp of the evidentiary record and an appreciation
    of the crucial issue  the dangers inherent in identification/recognition
    evidence.  The trial judge addressed some of the inconsistencies between the
    evidence of the victim and two other Crown witnesses.  He did not refer to the
    conversation between the victim and a man named Lloyd.  In our view, that
    evidence had little, if any, impeachment value and the trial judge cannot be
    faulted for not dealing with the evidence in his reasons.

[4]

The appeal is dismissed.


